DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1-8, 10-24 and 26 are allowed. Claims 9 and 25 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a base station, comprising: a memory storing executable instructions; a processor configured to execute the executable instructions to at least: determine at least one of downlink or uplink scheduling for one or more narrowband-enabled user equipments (UEs); generate, based at least in part on the determined scheduling, one or more narrowband- physical downlink control channel (PDCCH) (NPDCCH) DCI (Downlink Control Information) messages associated with the one or more narrowband-enabled UEs, wherein each of the one or more NPDCCH DCI messages has a narrowband-specific DCI format; and perform channel coding, multiplexing, and scrambling of the generated one or more NPDCCH DCI messages. The base station further comprising a transmitter circuit configured to map a first NPDCCH DCI message of the one or more NPDCCH DCI messages to orthogonal frequency division multiplexing (OFDM) symbols across a plurality of subframes, and to transmit 

Regarding independent claim 1, the closest prior art of Seo discloses a base station 100 that includes a MTC controller 120 configured to perform the method described (Seo, Fig. 1, Fig. 10, [0143], [0146]). Downlink and uplink radio resources are allocated to MTC devices 300, where the MTC device operates in a narrower bandwidth. The MTC-PDCCH and MTC-PUCCH are allocated to predetermined subframes at regular intervals (Seo, Fig. 1, [0061] ln 1-5, [0077], Fig. 3, [0081]-[0082], [0108]-[0110], Figs. 4-5, [0113]). An MTC-downlink control information (MTC-DCI) is generated and transmitted through an MTC-PDCCH, based on the allocated downlink radio resources (time and frequency) and the predetermined subframes at regular intervals. The MTC-DCI is transmitted to the MTC device, where the device and the MTC-PDCCH operate in the narrower bandwidth. A precoding method, a modulation method, a PDCCH multiplexing method, a scrambling method, etc. are used for the MTC-PDCCHs, which are used for the transmission of the MTC-DCI (Seo, [0104], [0110]). The base station 100 includes a transceiver 130 for the transmission of the MTC-PDCCHs and also performs a mapping-to-resource elements (REs) method for the MTC-PDCCHs. The MTC-DCI is transmitted through the MTC-PDCCH, where MTC-PDCCHs are transmitted through k-th, (k+1)-th, (k+2)-th,…, (k+M)-th OFDM symbols and over predetermined subframes (Seo, [0099], Fig. 1, [0104]-[0105], [0108]-[0110], Fig. 4, [0115], [0121]-[0123],Fig. 10, [0148]). The MTC-PDCCHs (which include the MTC-DCI) are transmitted using a significantly narrower bandwidth than that provided by the 3GPP LTE cell (i.e. 10 MHz), such as a smaller bandwidth than 10 MHz (Seo, [0077], [0103], [0110], Fig. 4, [0115] ln 1-4). The transmission of the MTC-PDCCH is performed via a part of a frequency band corresponding to centered N RBs (Seo, [0118]-[0120]).

Regarding independent claim 1, the closest prior art of Lee discloses that a base station includes a memory storing a computer program, software or firmware, and a processor that executes the computer program, software or firmware stored in the memory to implement the functionalities of the base station (Lee, Fig. 1B, [0071] ln 10-18, [0425]). The bandwidth of the M-PDCCH is reduced to an amount smaller than the device BW such as the MTC BW. For example the number of PRBs can be smaller than MPRB=25. Additionally, TBS table provides the option of using a PRB=1 for a category 0 device (MTC device) (Lee, [0204], [0268], [0282]-[0283], Figs. 36-37).

Regarding independent claim 1, the closest prior art of Yi discloses that a DCI transmitted on the PDCCH indicates in which subframes and with which band the PDSCH is transmitted. As shown, the subframe assigned to the PDSCH is after the subframes used by the DCI transmitted on the PDCCH, where the PDSCH is transmitted on narrow bands (Yi, Fig. 5c, [0082]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A base station, comprising: 
a memory storing executable instructions; 
a processor configured to execute the executable instructions to at least: 
determine at least one of downlink or uplink scheduling for one or more narrowband-enabled user equipments (UEs); 
generate, based at least in part on the determined scheduling, one or more narrowband- physical downlink control channel (PDCCH) (NPDCCH) DCI (Downlink Control Information) messages associated with the one or more narrowband-enabled UEs, wherein each of the one or more NPDCCH DCI messages has a narrowband-specific DCI format; and 
perform channel coding, multiplexing, and scrambling of the generated one or more NPDCCH DCI messages; and 
a transmitter circuit configured to map a first NPDCCH DCI message of the one or more NPDCCH DCI messages to orthogonal frequency division multiplexing (OFDM) symbols across a plurality of subframes, and to transmit the one or more NPDCCH DCI messages via a narrowband bandwidth of one physical resource block (PRB), 
wherein the first NPDCCH DCI comprises an indication of a resource assignment subframe for an associated narrowband physical downlink shared channel (PDSCH), wherein the resource assignment subframe for the associated narrowband PDSCH is after the plurality of subframes comprising the first NPDCCH DCI” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 8, 18 and 26 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473